Citation Nr: 0817826	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  06-28 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a scar, laceration of the left 
frontal scalp.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from October 1950 to July 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) which granted service connection for 
the scar of the left frontal scalp and assigned a 10 percent 
disability rating effective May 4, 2005, and denied service 
connection for PTSD.


FINDINGS OF FACT

1.  The veteran's scar, laceration of the left frontal scalp, 
is not manifested by visible or palpable tissue loss and 
either gross distortion or asymmetry of a feature or paired 
set of features; or by more than two characteristics of 
disfigurement; or by a limitation of facial function.

2.  Medical evidence shows the veteran's scar, residual of 
laceration of the left frontal scalp, requires the assignment 
of a separate rating for a scar of the head that is slightly 
elevated and adherent to underlying tissue.  

3.  The veteran did not engage in combat with the enemy, and 
there is no credible supporting evidence to corroborate his 
report of in-service stressors upon which a diagnosis of PTSD 
was based.


CONCLUSIONS OF LAW

1.  The criteria for a separate 30 percent disability 
evaluation for residuals of a scar, laceration of the left 
frontal scalp due to scar that is slightly elevated and 
adherent to underlying tissue have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic 
Code 7800 (2007).

2.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
2002 & Supp 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304(c), 
3.304(f), 4.125 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased initial rating for residuals of a scar, 
laceration of the left frontal scalp.

By a September 2005 rating decision, the veteran was granted 
service connection for residuals of a scar, laceration of the 
left frontal scalp, and assigned a 10 percent rating 
effective May 4, 2005 under 38 C.F.R. § 4.118, Diagnostic 
Code 7804 for a painful superficial scar.  This disability 
rating has remained in effect since that time.  This is the 
highest schedular rating available under this diagnostic 
code.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

This appeal arises from an initial grant of service 
connection, which assigned the initial disability evaluation.  
Therefore, it is not the present level of disability that is 
of primary importance.  Instead, the entire period in 
question must be considered to ensure that consideration is 
given to the possibility of staged ratings, that is, separate 
ratings must be assigned for separate periods of time based 
on the facts found.  The Board has considered whether 
"staged" ratings are appropriate.  See Fenderson v. West, 
12 Vet. App. at 119 (1999); Hart v. Mansfield, 21 Vet. App. 
505 (2007).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question for the disability at issue. 

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2007); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2007); Fanning v. Brown, 4 Vet. App. 225 
(1993).

Under Diagnostic Code 7800 (disfigurement of the head, face, 
or neck), with visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired set 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement the disability will be rated 
at 50 percent.  With visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement the disability will be 
rated at 30 percent.  With one characteristic of 
disfigurement the disability will be rated at 10 percent.  
38 C.F.R. § 4.118, Diagnostic Code 7800.

The eight "characteristics of disfigurement" are as follows: 
Scar five or more inches (13 or more (centimeters) (cm.) in 
length; scar at least one-quarter inch (0.6 cm.) wide at 
widest part; surface contour of scar elevated or depressed on 
palpation; scar adherent to underlying tissue; skin hypo-or 
hyper-pigmented in an area exceeding six square inches (39 
sq. cm.); skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); skin indurated and inflexible in 
an area exceeding six square inches (39 sq. cm.).  38 C.F.R. 
§ 4.118, Diagnostic Code 7800, Note (1).

A 10 percent evaluation is warranted for superficial unstable 
scars.  An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar.  38 
C.F.R. § 4.118, Diagnostic Code 7803, Note (1) (2007).  A 10 
percent evaluation is also warranted for superficial scars 
which are painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2007).  A scar may also be rated based 
on limitation of function of the part affected.  38 C.F.R. § 
4.118, Diagnostic Code 7805 (2007).


Hospital admission records received from the National 
Personnel Records Center (NPRC) indicate that the veteran 
received sutures for a laceration of the scalp in October 
1952.  

At an August 2005 VA examination, the veteran reported that 
he was in a jeep accident in Germany and hit his head on the 
frame of the jeep.  He stated he was knocked unconscious and 
had 10 sutures by the Battalion Aid Station and kept for 48 
hours, given an APC bandage, and sent back to his unit.  The 
examiner noted a 4 cm. long and up to 0.4 cm. in diameter 
left frontal scar.  The examiner indicated that since it was 
covered with gray-white hair the suture results could not be 
seen.  It was well healed and was adherent to the underlying 
tissue.  The scar was slightly elevated and stable.  There 
was no evidence of inflammation, edema, or keloid formation.  
The examiner noted that since it was not a disfiguring scar, 
no color photographs would be taken.  The scar was well 
healed and the veteran complained that it was somewhat 
irritating and it was tender to the touch.

The findings reported on VA examination in August 2005 
support assignment of a separate 30 percent rating under 
Diagnostic Code 7800 for the veteran's scar of the head, 
which is described as slightly elevated and adherent to 
underlying tissue.  The Board acknowledges that the examiner 
noted that the scar was covered with gray-white hair and was 
not disfiguring.  Nonetheless, the description of the scar by 
the examiner includes two of the eight "characteristics of 
disfigurement" contained in the note to Diagnostic Code 7800: 
"surface contour of scar elevated or depressed on 
palpation" and "scar adherent to underlying tissue."  
Thus, the criteria for assignment of a 30 percent rating 
under Diagnostic Code 7800 are met.  

However, the evidence does not show the existence of more 
than two characteristics of disfigurement to warrant an 
assignment of an evaluation in excess of 30 percent under 
Diagnostic Code 7800.  In addition, there is no evidence that 
the veteran is warranted any other separate evaluations for 
his scar under any other applicable diagnostic code.  There 
is no medical evidence of a superficial unstable scar or that 
the veteran's scar causes limitation of facial motion.  The 
Board consequently finds that a separate 30 percent 
disability evaluation is warranted under Diagnostic Code 7800 
for a scar which is elevated and adherent to underlying 
tissue.


II.  Service connection for PTSD

The issue before the Board involves a claim of entitlement to 
service connection for PTSD.  It is neither contended nor 
established that the veteran served in combat or was a 
prisoner of war, and the law and regulations applicable to 
those serving in combat against the enemy or former prisoners 
of war are inapplicable to this claim.  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. §§ 3.307, 3.309(a).  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309. 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f); see also Hayes v. Brown, 5 Vet. App. 
60, 66 (1993).  Additionally, VA regulations require three 
elements to establish service connection for PTSD: medical 
evidence establishing a diagnosis of the condition; credible 
evidence that an in-service stressor occurred; and a link, 
established by medical evidence, between the current symptoms 
and the in-service stressor.  If a claimed in-service 
stressor is related to combat, service records showing combat 
service or a combat citation is conclusive evidence of a 
stressor, in the absence of evidence to the contrary.  38 
C.F.R. § 3.304(f).

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether the veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b).  In this case, 
however, the service records do not show the veteran engaged 
in combat, and it is not contended otherwise.  Thus, his 
assertions of service stressors are not sufficient to 
establish that they occurred; rather, his stressors must be 
established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Fossie v. West, 
12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown, 6 Vet. App. 283 (1994).

The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).

The veteran's DD 214 indicates that he was stationed in 
Germany for two years and two months.  He received the Army 
of Occupation Medal, Germany.  His Separation Qualification 
Record indicates that he served as a scout observer for 
eleven months, a driver for seven months, and a demolitions 
specialist for fourteen months.  He indicated he was a metal 
worker in Germany in 1943 and 1945.

The NPRC indicated that all available records were sent.  No 
service medical records were available, only admission cards 
were available which indicated in 1950 he was seen for a cold 
and in October 1952 the veteran was seen for a laceration to 
the head.

In his April 2005 statement, the veteran indicated that he 
was captured during World War II by the Germans when they 
took over Poland and with his family placed in a labor camp 
in Linz, Austria from June 1944 to May 1945.  When he was 
freed by the U.S. Army, he was devastated by the body parts 
all over the camp and many of his friends were killed.  The 
veteran later entered the U.S. Army in October 1952 during 
the Korean Conflict, but was assigned to Germany because he 
spoke Russian, Polish, and German.  The veteran stated he was 
used as an interpreter for G2 to interview all Central 
European Labor Camp refugees looking to be released and those 
who wanted to file claims.  The veteran indicated that this 
caused him stress because it related to his own experience in 
the Labor Camp.  The veteran stated that over the years this 
had resulted in stress to his mind also what the Russians 
were doing to his father who was ill and they wanted to send 
him to a Russian Labor Camp.  The veteran reported that the 
was also involved in a jeep accident in 1952 in which he 
required stitches in his head and placed on limited duty for 
a month.  He stated that this added to his stress and he had 
violent dreams where he would kick out windows and try to 
choke his wife and fall out of bed, bad memories of past 
experiences of labor camp and occupation of Germany.

VA treatment records show a diagnosis of PTSD in 2004.  The 
veteran reported that from the age of fifteen he was in a 
concentration camp in Austria until 1945 when U.S. troops 
liberated the camp.  He stated he was bombed in the camps by 
U.S. troops and remembered dropping to the ground and being 
covered in dirt and his friends were all dead.  He immigrated 
to the US in 1949 but his parents were still in refugee camps 
because they had TB.  In 1950 he was drafted but in 1951 he 
was shipped to Germany because he was fluent in Russian, 
Polish, and German and served as a translator for 
Intelligence recon and later as a demolition specialist.  As 
a demolition specialist he saw his own troops being blown up 
in accidental deaths with body parts being thrown around.  He 
saw people being blown up on bridges etc.  On breaks he would 
go to see his parents in the refugee camp and that was when 
he started getting the nightmares.  He could not remember 
them but his friend would tell him that he jumped up in the 
middle of the night, alert and in a fighting mode, choking 
and jumping on them.  

In June 2005, the RO sent the veteran a PTSD questionnaire in 
which the veteran was asked to be as specific as possible 
concerning his stressor information.  

The veteran's daughter submitted a statement in March 2006 
concerning her father's behavior at home.  She described in 
detail her family life growing up and the veteran's drinking 
and nightmares.

In a later statement, the veteran indicated that he patrolled 
the border between Czechoslovakia and East Germany 
interviewing refugees.  He indicated he also performed 
occasional covert assignments.  The veteran stated that the 
Army was his stressor in sending him to Germany. 

Assuming, without conceding, that the diagnosis of PTSD is 
adequate, there is, nevertheless, a need to corroborate the 
claimed stressors.  A stressor involves exposure to a 
traumatic event in which the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others and the person's 
response involved intense fear, helplessness, or horror.  See 
Cohen v. Brown, 10 Vet. App. 128 (1997).

It bears emphasis that the sufficiency of a stressor is a 
medical determination and is presumed by a medical diagnosis 
of PTSD.  Cohen.  Nevertheless, the occurrence of a stressor 
is an adjudicatory determination.  "Credible supporting 
evidence" is needed to verify noncombat stressors from 
service records or other sources.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

Here, the evidence does not establish that the veteran 
engaged in combat.  Service records indicate that the veteran 
was inducted after World War II and did not serve in Korea.  
The veteran served in the occupation force in Germany.  No 
evidence indicates that the veteran engaged in combat, and 
none of his claimed PTSD stressors are combat related.  
Therefore, the presence of an in-service stressor cannot be 
established by the veteran's lay testimony alone.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).

Therefore, the claimed stressors require independent 
corroboration.  The veteran claims that his stressors stem 
from his internment in a labor camp in Austria as a child 
during World War II.  However, his Separation Qualification 
Record indicated that he worked as a metal worker in Germany 
in 1943 and 1945.  There is no indication on this Record that 
the veteran was in a concentration camp in Linz, Austria from 
the time Germany invaded Poland up until May 1945 as claimed 
by the veteran in his statement.  In addition, the veteran 
claims that while in the U.S. Army during the occupation, he 
witnessed accidents in which soldiers were killed by bombs 
and he noted instances in which he participated in covert 
operations.  The veteran was asked to provide specifics in 
order that these stressors could be verified.  However, the 
veteran has not given any specifics to include dates, or unit 
designations so that the RO could attempt to verify stressor 
information.  

While the VA is obligated to assist a claimant in the 
development of a claim, there is no duty on the VA to prove 
the claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Court has held that the factual data required by VA 
to provide a successful search, such as the names, dates, and 
places of the stressors are straightforward facts and do not 
place an impossible or onerous task on the appellant.  The 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Id.  As no 
verified stressors are of record, service connection for PTSD 
is not warranted.

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO's June 2005 notice letter described the evidence 
necessary to file a claim for service connection, and met all 
of the requirements noted above; including informing the 
veteran that it was ultimately his responsibility to see to 
it that any records pertinent to his claim was received by 
VA.  As for the issue of an increased initial evaluation for 
the veteran's service connected PTSD, in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran is challenging the initial evaluation 
following the grant of service connection and a claim for 
service connection.  In Dingess, the Court of Appeals for 
Veterans Claims held that in cases where service connection 
has been granted and an initial disability rating and 
effective dates have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

The Board finds no prejudice to the appellant in proceeding 
with the present decision.  He appealed the disability 
evaluation assigned to the scar residual disability.  The 
veteran was later provided with information concerning 
relevant diagnostic codes and their application, and made 
statements, through his representative, indicating actual 
knowledge of what would be required for the increased 
evaluations.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran.  VA 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims for the service 
connected and increased initial evaluation claims.  38 
U.S.C.A. § 5103A (a), (b), (c) (West 2002 & Supp. 2007).  
Specifically, the RO secured and associated with the claims 
file all evidence pertinent to this claim, including service 
admission cards, VA examination, VA treatment records, and 
private medical records. 

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claim for service connection for PTSD.  A medical 
examination is not required because, although the evidence 
may indicate that the veteran has a current diagnosis of 
PTSD, it has not been established by credible evidence that 
his current diagnosis of PTSD resulted from an in-service 
stressor or stressors.  See, McLendon v. Nicholson, 20 Vet. 
App. 79, 82-83 (2006); Charles v. Principi, 16 Vet. App. 370 
(2002).  In this regard, the Board notes that the veteran has 
received psychological treatment by the VA Medical Center 
(VAMC) since 2004, and these treatment records have been 
obtained and associated with the claims file.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 


ORDER

A separate 30 percent rating is granted for residuals of a 
scar, laceration of the left frontal scalp due to scar 
elevated and adherent to underlying tissue.

Entitlement to service connection for PTSD is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


